     Case 4:20-cv-00992-ALM Document 1 Filed 12/31/20 Page 1 of 5 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JIM LEE                                         §
                                                §
v.                                              §          CASE NO. __________________
                                                §
SUNPATH, LTD                                    §

                    DEFENDANT SUNPATH, LTD.’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant, SunPath, Ltd., by and

through its undersigned counsel, hereby removes the above-captioned action, by the filing

of this Notice of Removal with the United States District Court for the Eastern District of

Texas. As grounds for removal, Defendant states as follows:

        1.      On or about November 5, 2020, Plaintiff Jim Lee (“Plaintiff”) filed a complaint

in the Justice Court, Precinct No. 4, of Collin County, Texas, entitled Jim Lee v. Sunpath, Ltd.

under Case No. 04-SC-20-00194 (“State Court Action”).

        2.      On or about December 4, 2020, Defendant was served with the Citation,

Plaintiff’s Original Petition, and Plaintiff’s Amended Petition. A true and correct copy of

Plaintiff’s Original Petition is attached hereto as Exhibit D. The accompanying citation is

attached hereto as Exhibit E. A true and correct copy of Plaintiff’s Amended Petition is

attached hereto as Exhibit F. A true and correct copy of the Service of Process Receipt is

attached hereto as Exhibit G.

        3.      On or about December 17, 2020, Defendant filed its Original Answer. A true

and correct copy of Defendant SunPath, Ltd.’s Original Answer is attached hereto as Exhibit

H.



__________________________
Defendant SunPath’s                                                                  Page 1 of 5
Notice of Removal
   Case 4:20-cv-00992-ALM Document 1 Filed 12/31/20 Page 2 of 5 PageID #: 2




        4.      On or about December 31, 2020, Defendant filed its Notice of Removal of State

Court Action. A true and correct copy of Defendant Sunpath, Ltd.’s Notice of Removal of State

Court Action is attached hereto as Exhibit I.

        5.      Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and pleadings

served on Defendant and Plaintiff in the State Court Action can be found in Exhibits D-I.

        6.      Pursuant to Local Civil Rule of the United States District Court for the Eastern

District of Texas CV-81(c)(1), a list of all parties in the case is attached hereto as Exhibit A.

        7.      Pursuant to Local Civil Rule of the United States District Court for the Eastern

District of Texas CV-81(c)(2), a copy of the Civil Cover Sheet is attached hereto as Exhibit B.

        8.      Pursuant to Local Civil Rule of the United States District Court for the Eastern

District of Texas CV-81(c)(2), a copy of the Justice of the Peace, Precinct No. 4 Court of Collin

County’s notice of closure from December 21st, 2020, through January 1st, 2021, is attached

as Exhibit C in lieu of a certified docket sheet until such time one can be retrieved when the

Court re-opens on January 4th, 2021.

        9.      Pursuant to Local Civil Rule of the United States District Court for the Eastern

District of Texas CV-81(c)(3), a copy of the list of attorneys involved in the action being

removed is attached hereto as Exhibit J.

        10.     Pursuant to Local Civil Rule of the United States District Court for the Eastern

District of Texas CV-81(c)(4), neither party requested a jury trial in state court.

        11.     Pursuant to Local Civil Rule of the United States District Court for the Eastern

District of Texas CV-81(c)(5), the name and address of the Court from which this case was

removed is Collin County Justice Court, Precinct 4, Texas, located at the Collin County

Courthouse, 8585 John Wesley Drive, Suite 130, Frisco, Texas, 75034.

__________________________
Defendant SunPath’s                                                                     Page 2 of 5
Notice of Removal
   Case 4:20-cv-00992-ALM Document 1 Filed 12/31/20 Page 3 of 5 PageID #: 3




        12.     Pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. Proc., Rule 6, this Notice of

Removal is timely because it has been filed within 30 days of Sunpath’s receipt of the citation

and complaint.

        13.     This Court is the district and division “embracing the place where [the State

Court] action is pending.” 28 U.S.C. § 1441(a).

        14.     This action is removable to this Court under 28 U.S.C. § 1441(a), because it is

a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1331.

        15.     Plaintiff’s Complaint alleges violations of a federal law and requires the

construction of federal law, thereby triggering federal question jurisdiction. Specifically,

Plaintiff’s Complaint asserts that Defendant violated the Telephone Consumer Protection

Act, 47 U.S.C. § 227. See Exhibit F, ¶ 8. Thus, this case is a civil action over which this Court

has original federal question jurisdiction pursuant to 28 U.S.C. § 1331.

        16.     As a result, this Court has original jurisdiction over this civil action pursuant

to 28 U.S.C. § 1331, because Plaintiff’s Complaint is founded on claims or rights arising under

the laws of the United States, and removal is appropriate under 28 U.S.C. § 1441.

        17.     By filing this Notice of Removal, SunPath does not waive any defenses that it

may have to Plaintiff’s claims.




__________________________
Defendant SunPath’s                                                                   Page 3 of 5
Notice of Removal
   Case 4:20-cv-00992-ALM Document 1 Filed 12/31/20 Page 4 of 5 PageID #: 4




                                    Respectfully submitted,

                                          By:/s/Jason Wagner_______________________
                                                 Jason Wagner
                                                 jwagner@jwagnerlaw.com
                                                 State Bar No. 00795704
                                                 Federal Bar No. 20325
                                                 Two North Main Street
                                                 Kingwood, Texas 77339
                                                 Telephone: (713) 554-8450
                                                 Facsimile:    (713) 554-8451

                                          ATTORNEYS FOR DEFENDANT
                                          SUNPATH, LTD.

OF COUNSEL:

WAGNER LAW, PLLC
Two North Main Street
Kingwood, Texas 77339
Telephone: (713) 554-8450
Facsimile:  (713) 554-8451




__________________________
Defendant SunPath’s                                                       Page 4 of 5
Notice of Removal
   Case 4:20-cv-00992-ALM Document 1 Filed 12/31/20 Page 5 of 5 PageID #: 5




                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Defendant Sunpath, Ltd.’s
Notice of Removal was served, pursuant to Federal Rule of Civil Procedure 5, via e-service,
on this the 31st day of December 2020, to:

                                      Eric Roberson
                                 Kilgore & Kilgore, PLLC
                                   3109 Carlisle Street
                                  Dallas, Texas 75204
                                 (Attorneys for Plaintiff)

                                                 /s/Jason Wagner__________________________
                                                        Jason Wagner




__________________________
Defendant SunPath’s                                                               Page 5 of 5
Notice of Removal
